t c summary opinion united_states tax_court deirdre g mcnamara petitioner v commissioner of internal revenue respondent docket no 15050-03s filed date deirdre g mcnamara pro_se nancy c carver for respondent panuthos chief special_trial_judge this case was heard pursuant to the provisions of sec_6330 and sec_7463 the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority respondent issued petitioner a notice_of_determination concerning collection action s under sec_6320 and or unless otherwise indicated all section references are to the internal_revenue_code as amended notice_of_determination for unpaid federal_income_tax and related liabilities for the notice_of_determination asserts that the unpaid balance is dollar_figure the issue for decision is whether respondent’s determination to proceed with collection action was an abuse_of_discretion background some of the facts have been stipulated and they are so found petitioner resided in new york new york at the time the petition was filed petitioner filed a federal_income_tax return for the taxable_year on date the return was examined by respondent on date a notice_of_deficiency was issued determining a deficiency in the amount of dollar_figure for the taxable_year a timely petition was filed with this court docket no 13739-98s and on date a decision was entered for the taxable_year in the amount of dollar_figure the decision was entered pursuant to the stipulation of the parties the stipulated decision was executed by petitioner and counsel for respondent after the decision was entered petitioner submitted a check to respondent in the amount of dollar_figure the check was not honored by the bank due to insufficient funds on date respondent sent petitioner a final notice_of_intent_to_levy and right to a collection_due_process_hearing petitioner timely filed with respondent a form request for a collection_due_process_hearing as a basis for her disagreement with respondent’s proposed collection action petitioner asserts among other things that govt agencies colluded in egregious civil human rights abuses against me my family by letter dated date the appeals officer invited petitioner to submit additional relevant information relating to the issues that could be considered in this connection a form 433-a collection information statement was provided to petitioner so that she could present collection alternatives to respondent petitioner responded by letter dated date the letter does not contain any information or assertions that could reasonably be considered as an appropriate challenge to respondent’s collection action as a result on date respondent issued a notice_of_determination wherein he concluded that respondent could proceed with the proposed collection action discussion this court has jurisdiction to review the commissioner’s administrative determination under sec_6330 sec_6330 petitioner received a notice_of_deficiency and she timely filed a petition with this court a decision was entered with respect to the taxable_year based on the agreement of the parties since the validity of the underlying tax_liability is not at issue we review the determination for abuse_of_discretion 114_tc_604 114_tc_176 wooten v commissioner tcmemo_2003_113 in so doing we do not conduct an independent review of what would be an appropriate collection alternative van vlaenderen v commissioner tcmemo_2003_346 we review only whether the appeals officer’s determination was arbitrary capricious or without sound basis in fact or law see 112_tc_19 under sec_6330 a taxpayer is entitled to a hearing in which he or she may raise any relevant issue relating to the unpaid tax or the proposed levy including offers of collection alternatives such as an offer_in_compromise sec_6330 and c in the present case petitioner appears to contend that respondent should not proceed with collection because of abuses she and her family have suffered by various government agencies petitioner does not otherwise present any argument that the appeals officer’s actions were an abuse_of_discretion on the basis of the information considered by the appeals officer we cannot conclude that the appeals officer’s determination to proceed with collection action was an abuse_of_discretion see van vlaenderen v commissioner supra crisan v commissioner tcmemo_2003_318 willis v commissioner tcmemo_2003_302 o’brien v commissioner tcmemo_2003_290 schulman v commissioner tcmemo_2002_129 indeed when the court asked petitioner to explain why she disagreed with respondent’s proposed collection action petitioner failed to provide any meaningful explanation we are satisfied that respondent did not abuse his discretion in making his determination reviewed and adopted as the report of the small_tax_case division to give effect to the foregoing decision will be entered for respondent
